Upon the suggestion made on the argument that the plaintiff Wellington, who was to have been examined pursuant to the order, has died since the entry of the order herein, the order appealed from granting the stay is reversed, without costs, and said motion for a stay denied, but with leave to defendant to move at Special Term, within ten days from service of order, for such relief in reference to the order for the bill of particulars heretofore granted against it as it may be advised. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.